DATE 4/15/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      4/17/2015 8:49:21 AM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2011-23159

VOLUME                       PAGE                       OR          IMAGE # 64547770

DUE 5/05/2015                                          ATTORNEY 00792737

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              03-06-15

MOTION FOR NEW TRIAL DATE FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        04-13-15

NOTICE OF APPEAL DATE FILED                                         04-13-15

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 15, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201123159__ PJN> __ TRANS NUM: _________ CURRENT COURT: 247 PUB? _
CASE TYPE: DIVORCE WITH CHILDREN             CASE STATUS: DISPOSED (FINAL)
STYLE: ANDING, ROBERT D                   VS ANDING, KATHERINE ELIZABETH
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_ 03 00016-0001 RES           ANDING, ROBERT
_ 03 00014-0001 RES           ANDING, ROBERT
_ 03 00013-0001 REL 10858200 ANDING, KATHERYN                     JONES, ALLISO
_     00012-0001 XDF          ANDING, KATHERINE
_     00011-0001 XPL 00792737 ANDING, ROBERT                      PARHAM, RUBY
_ 02 00010-0001 RES           ANDING, KATHERINE
_ 02 00009-0001 REL 00792737 ANDING, ROBERT                       PARHAM, RUBY
_ 01 00008-0001 RES           ANDING, ROBERT

==> (15) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 15, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201123159__ PJN> __ TRANS NUM: _________ CURRENT COURT: 247 PUB? _
CASE TYPE: DIVORCE WITH CHILDREN            CASE STATUS: DISPOSED (FINAL)
STYLE: ANDING, ROBERT D                   VS ANDING, KATHERINE ELIZABETH
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_ 01 00007-0001 REL 20002300 ANDING, KATHERINE                   THROWER, LYNN
_ 01 00006-0001 RES 00792737 ANDING, ROBERT                      PARHAM, RUBY
_ 01 00005-0001 REL 20002300 ANDING, KAT                         THROWER, LYNN
_     00004-0001 XDF          ANDING, ROBERT D
_     00003-0001 XPL 09749000 ANDING, KATHERINE ELIZABETH        HOCKER, WESLE
_     00002-0001 DEF 09749000 ANDING, KATHERINE ELIZABETH        HOCKER, WESLE
_     00001-0001 PLT 00792737 ANDING, ROBERT D                   PARHAM, RUBY


==> (15) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP